

Exhibit 10.2
 
EXCLUSIVE LICENSE AND OPTION AGREEMENT
 
This Exclusive License and Option Agreement (“Agreement”) is made effective as
of September 23, 2011 (“Effective Date”) by and between Children’s Cancer
Institute Australia for Medical Research, , a not for profit medical institute
formed under the laws of Australia with registration number ACN 072 279 559
(“CCIA”), and Panacela Labs, Inc., a Delaware corporation (“Panacela”).  The
parties hereto are additionally referred to individually as a “Party”, and
collectively, the “Parties”.
 
WHEREAS, CCIA is an independent medical research institute in Australia, which
sponsors and conducts basic research and clinical trials relating to the causes,
treatments, and prevention of the various forms of cancer and related diseases;
 
WHEREAS, CCIA possesses certain rights in and to certain patents, products,
technology, and know-how, including the Licensed Rights (as defined below);
 
WHEREAS, Panacela is focused on development of a new generation of
pharmaceutical drugs, including an initial focus on innovative oncology
therapies; and
 
WHEREAS, CCIA desires to grant, and Panacela desires, a license under the
Licensed Rights.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:
 
1.
DEFINITIONS

 
 
1.1.
“Affiliate” shall mean any individual or entity directly or indirectly
controlling, controlled by or under common control with, a party to this
Agreement and in the case of Panacela, includes OOO Panacela Labs, a limited
liability company formed under the laws of the Russian Federation.  For purposes
of this Agreement, (i) the direct or indirect ownership of fifty-one percent
(51%) or more of the outstanding voting securities of an entity, (ii) the right
to receive fifty-one percent (51%) or more of the profits or earnings of an
entity, or (iii) the power to direct or cause the direction of the management or
policies of an entity shall be deemed to constitute control.  Such other
relationship as in fact results in actual control over the management, business
and affairs of an entity shall also be deemed to constitute control.

 
 
1.2.
“Application” shall mean the intended use or Indication for a Licensed Product.

 
 
1.3.
“CCIA Invention” shall mean an Innovation created or conceived solely by
employees or agents of CCIA.

 
 
1.4.
“Employee” shall mean employees, contractors, leased employees and agents of
CCIA or Panacela.

 
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.

 
 

--------------------------------------------------------------------------------

 
 
 
1.5.
“Improvement Invention” shall mean any CCIA Invention and CCIA’s rights as a
joint owner in a Joint Invention that is sufficiently different from the scope
of a Licensed Patent to be separately patentable, and covered by the claims of
Licensed Patents.

 
 
1.6.
“INDA” shall mean an investigational new drug application also known as a
“Notice of Claimed Investigational Exemption for a New Drug” filed with the FDA,
as defined in 21 CFR Part 312 or any and all foreign equivalents.

 
 
1.7.
“Indication” shall mean the disease or other condition in a man or other animal
that a Licensed Product is being developed, tested or approved by a regulatory
agency to diagnose, cure, mitigate, treat, or prevent.

 
 
1.8.
“Innovation” shall mean all inventions, discoveries and enhancements and all
data relating to Option Products.

 
 
1.9.
“Joint Invention” shall mean an Innovation created or conceived jointly by (a)
employees or agents of CCIA, and (b) employees or agents of Panacela or
Affiliates thereof.

 

 
1.10.
“Know-How” shall mean (i) all unpatented or unpatentable subject matter
disclosed within the Licensed Patents described in Exhibit B and all patents
anywhere in the world issued thereon; and (ii) unpatented or unpatentable
Technology created and owned by CCIA during the five (5) years after the
Effective Date.

 

 
1.11.
“Licensed Field” shall mean all fields of use.

 

 
1.12.
“Licensed Patent” shall mean any and all rights in and to: (i) the patent
applications described in Exhibit B and all patents anywhere in the world issued
thereon; and (ii) all continuations, continuations in part to the extent the
claims are directed to subject matter specifically described in such
corresponding parent application, divisionals, reexaminations, extensions, and
reissue applications thereof, and all foreign applications and patents
corresponding thereto, with respect to any of the foregoing applications.

 

 
1.13.
“Licensed Product” shall mean any and all products that employ or are in any way
contains or is made or produced using, or by the practice of the Licensed
Patents, licensed Improvement Inventions, the Technology, or the Know-How,
including the drug candidates set forth on Exhibit A.

 

 
1.14.
“NDA” shall mean a new drug application submitted to the FDA or an equivalent
foreign regulatory agency which contains complete details of the manufacture and
testing of a new drug for purposes of obtaining regulatory approval to market
such new drug in the United States or any foreign country, for a particular
indication, including any product license application.

 
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.

 
2

--------------------------------------------------------------------------------

 
 

 
1.15.
“Net Sales” shall mean the gross amount collected from sales of Licensed
Products to a Third Party, less (i) trade, cash and quantity discounts actually
allowed or paid; (ii) credits, allowances and adjustments actually granted to
customers; (iii) charge back payments and rebates granted to managed care
organizations or to federal, state, local or foreign governments, their
agencies, and purchasers and reimbursers or to trade customers, including, but
not limited to, wholesalers and buying groups; (iv) separately itemized or
allocated (in direct proportion to the amount of sales of such Products bears to
the total amount of sales of all Panacela products) shipping costs, insurance or
other transportation costs, to the extent not paid or absorbed by non-Affiliate
purchasers of such Products; and (v) sales, use and/or other excise taxes or
duties actually paid.  All costs shall be determined in accordance with
generally accepted accounting principles.

 

 
1.16.
“Non-Improvement Invention” shall mean any CCIA Invention and CCIA’s rights as a
joint owner in a Joint Invention that is not an Improvement Invention.

 

 
1.17.
“Option Products” shall mean Licensed Products and any and all products that
employ or are in any way contained or made or produced using, or by the practice
of the Projects set forth on Exhibit B

 

 
1.18.
“Panacela Invention” shall mean an Innovation created or conceived solely by
employees or agents of Panacela or Affiliates thereof.

 

 
1.19.
“Patent Rights” shall mean all patent applications and issued and subsisting
patents, including all provisionals, converted provisionals, requests for
continued examination, substitutions, divisionals, continuations,
continuations-in-part, reissues, reexaminations, extensions, supplementary
protection certificates, confirmations, registrations, revalidations, revisions,
and additions of or to any of the foregoing.

 

 
1.20.
“Phase II clinical trial” shall mean that portion of the clinical development
program which provides for the initial trials of a product on a limited number
of patients for the primary purpose of evaluating safety, dose ranging and
efficacy in the proposed therapeutic indication, as more precisely defined by
the rules and regulations of the FDA and corresponding rules and regulations in
other countries.

 

 
1.21.
“Phase III clinical trial” shall mean that portion of the clinical development
program which provides for the continued trials of a product on sufficient
numbers of patients to establish the safety and efficacy of a product for the
desired claims and indications, as more precisely defined by the rules and
regulations of the FDA and corresponding rules and regulations in other
countries.  Any trial designed to support a NDA without further clinical studies
will be considered a Phase III trial for purposes of this Agreement.

 

 
1.22.
“Target” shall mean the tissue, cellular or molecular structure that a Licensed
Product acts on to diagnose, cure, mitigate, treat, or prevent a disease or
other condition in a man or other animal.

 
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.

 
3

--------------------------------------------------------------------------------

 
 

 
1.23.
“Technology” shall mean (1) all inventions, data, results, know how, trade
secrets, techniques, methods, developments, ideas, creations, concepts,
materials, compositions of matter of any type or kind, expertise, formulas,
technology, process, or discoveries, whether patentable or not, relating to or
involving the use and development, or either, of the drug candidates further
described on Exhibit A, and (2) to the extent not covered by the foregoing
subpart (1), all inventions, data, results, trade secrets, methods,
developments, materials, compositions of matter of any type or kind, expertise,
formulas, technology and processes, whether patentable or not, arising during
and in the course of carrying out those projects described in Exhibit B.

 

 
1.24.
“Territory” shall mean worldwide.

 

 
1.25.
“Third Party” shall mean a party other than Panacela and Affiliates thereof.

 
2.
LICENSE GRANT

 
 
2.1.
Exclusive License.  Subject to the terms and conditions of this Agreement, CCIA
hereby grants to Panacela an exclusive license under the Licensed Patents and
the Know-How in the Territory and within the Licensed Field to (a) make, have
made, develop, use, practice, import, export, distribute, market, promote, offer
for sale, and sell the Licensed Products, (b) use and practice any method,
process, or procedure within the Licensed Patents, and (c) otherwise use and
exploit the Licensed Patents, (collectively, the “License”).

 
 
2.2.
Retained Rights.  Notwithstanding the foregoing or anything else herein to the
contrary, CCIA shall retain the non-exclusive right to use and practice the
Licensed Patents, Improvement Inventions, Non-Improvement Inventions, Sponsored
Inventions, Technology, and Know-How for non-profit research, education, and
teaching purposes.

 
 
2.3.
Affiliates. Panacela may extend the right and license granted to Panacela under
Sections 2.1 and 2.2, or part thereof, to any Panacela Affiliate provided that
such Affiliate consents to be bound by the terms of this Agreement to the same
extent as Panacela.

 
 
2.4.
Sublicenses.  Panacela may grant sublicenses (including through multiple tiers)
consistent with the scope of the rights and licenses granted under this
Agreement upon written consent of CCIA, which shall not be unreasonably delayed,
conditioned or withheld.  Upon termination of this Agreement, all such
sublicenses shall survive; provided that such sublicensees promptly agree in
writing to be bound by the terms of this Agreement.

 
3.
OWNERSHIP AND OPTION

 
 
3.1.
Ownership of Innovations.  Innovations shall be either jointly owned or solely
owned as follows: (a) CCIA Inventions shall be owned solely by CCIA, (b)
Panacela Inventions shall be owned solely by Panacela, and (c) Joint Inventions
shall be jointly owned by CCIA and Panacela.

 
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.

 
4

--------------------------------------------------------------------------------

 
 
 
3.2.
Grant of Option.  CCIA hereby grants to Panacela an exclusive option to
exclusively license any and all Improvement Inventions and Non-Improvement
Inventions (the “Option”).  CCIA will provide Panacela written notice (each, an
“Option Notice”) of any Improvement Invention or Non-Improvement Invention
within thirty (30) days of CCIA’s actual knowledge of the existence of such
Improvement Invention or Non-Improvement Invention, which Option Notice shall
include sufficient detail for Panacela to assess the patentability of the
applicable Improvement Invention or Non-Improvement Invention.

 
 
3.3.
Exercise.  Panacela may exercise the Option with regard to the applicable
Improvement Invention or Non-Improvement Invention by providing written notice
thereof to CCIA the earlier of (1) one hundred and eighty (180) days following
receipt of the Option Notice, and (2) one hundred and eighty (180) days after
Panacela becomes aware of an Improvement Invention or Non-Improvement Invention
in sufficient detail to assess its patentability pertaining to such Improvement
Invention or Non-Improvement Invention, as evidenced by written or electronic
documentation, including a patent application filing.

 
 
3.4.
Improvement Invention.  Upon exercise by Panacela of an Option to an Improvement
Invention pursuant to Section 3.2, the Patent Rights disclosing such Improvement
Invention shall immediately be deemed to be Licensed Patents and shall be
governed by the terms and conditions of this Agreement.

 
 
3.5.
Non-Improvement Invention.  Upon exercise by Panacela of an Option to a
Non-Improvement Invention pursuant to Section 3.2, the Parties will negotiate in
good faith for up to one hundred and eighty (180) days (“NII Option Negotiation
Period”) an exclusive license agreement to such Non-Improvement Invention
(“Optioned NII”) which exclusive license agreement shall include the
non-financial terms of this Agreement with financial terms to be agreed upon by
the Parties during the NII Option Negotiation Period.   After the expiration of
the NII Option Negotiation Period, CCIA may license the Optioned NII to any
third party.

 
 
3.6.
Additional Rights.  CCIA agrees that it shall not assert any ownership rights in
and to any Panacela Invention or Panacela’s rights as a joint owner of any Joint
Invention.

 
4.
CONSIDERATION.  In consideration of rights granted by CCIA to Panacela under
this Agreement, Panacela will pay CCIA as follows:

 
 
4.1.
[***]

 
 
4.2.
Royalties.

 
 
4.2.1.
Royalty Rate.  Panacela shall pay CCIA the following royalties for each Licensed
Product sold by Panacela and Affiliates thereof:

 
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.

 
5

--------------------------------------------------------------------------------

 
 
 
a)
Where the Licensed Patent covering such Licensed Product is solely owned by
CCIA, a running royalty of [***] percent ([***]%) of the applicable seller’s Net
Sales; and

 
 
b)
Where the Licensed Patent or Improvement Invention covering such Licensed
Product is jointly owned by CCIA and Panacela and/or a third party, a running
royalty of [***] percent ([***]%) of the applicable seller’s Net Sales;

 
in each case, provided that if the manufacturing, use, lease, or sale of such
Licensed Product or the performance of such Licensed Product is covered by more
than one Licensed Patents or Optioned NII, multiple royalties shall not be due;
and
 
in each case, provided further, that the amount of royalties shall be reduced
proportionately on a country-by-country basis by the amount of royalties paid to
non-Affiliate third parties by Panacela or its Affiliate for a license to patent
rights necessary for Panacela or its Affiliate to make, have made, use, offer to
sell, sell, or import Licensed Products pursuant to arm’s length agreements
entered into in good faith with such unaffiliated third parties owning or
controlling patent rights which, but for such agreements, would bar the
manufacture, use, sale, or import of a Licensed Product or would result in
Panacela not being the exclusive licensor of all of the patent rights for the
Licensed Products (“Blocking Technology”). Additionally, if a compulsory license
is granted to a third party with respect to a Licensed Product, the royalty rate
to be paid by Panacela to CCIA for sale of Licensed Products in that country
shall be reduced to the rate paid by the compulsory license.
 
 
4.2.2.
Royalty Term.  Panacela shall pay royalties for a period of twenty (20) years
following the Effective Date on a country-by-country basis at the rate specified
above in Section 4.2.1; provided, that said rate shall be reduced by one half on
a country-by-country basis in the event that there is not a valid or pending
claim of the Licensed Patents covering the Licensed Product in a given
country.  At the end of the royalty term in any country, Panacela shall have a
fully paid-up license for the Licensed Products in such country.

 
 
4.2.3.
To the extent that statutes, laws, codes, or government regulations (including
currency exchange regulations) of any foreign country in which Licensed Products
are sold prevent royalty payments under Section 4.2, the Parties shall negotiate
a mutually acceptable arrangement that preserves the benefit of this Agreement
for each of the Parties.

 
 
4.2.4.
Sublicense Fees.  Panacela will pay the following sublicense fees in connection
with sublicensing rights regarding Licensed Products:

 
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.

 
6

--------------------------------------------------------------------------------

 

 
a)
Where a sublicense has been granted by Panacela prior to the filing of an INDA
for a Licensed Product, Panacela shall pay to CCIA the following percentage of
any and all sublicense fees and all royalties received from the sublicensee of a
Licensed Patent: (1) for the sublicense of Licensed Patents related to a
Licensed Product that are solely owned by CCIA, [***]%; or (2) for the
sublicense of Licensed Patents related to a Licensed Product that are jointly
owned by CCIA and Panacela and/or a third party, [***]%;

 
 
b)
Where a sublicense has been granted after filing of an INDA for a Licensed
Product, Panacela shall pay to CCIA the following percentage of any and all
sublicense fees and all royalties received from the sublicensee of a Licensed
Patent: (1) for the sublicense of Licensed Patents related to a Licensed Product
that are solely owned by CCIA, [***]%; or (2) for the sublicense of Licensed
Patents related to a Licensed Product that are jointly owned by CCIA and
Panacela and/or a third party, [***]%; and

 
 
c)
Where a sublicense has been granted after final approval of the relevant NDA for
a Licensed Product, Panacela shall pay to CCIA the following percentage of any
and all sublicense fees and all royalties received from the sublicensee of a
Licensed Patent: (1) for the sublicense of Licensed Patents related to a
Licensed Product that are solely owned by CCIA, [***]%; or (2) for the
sublicense of Licensed Patents related to a Licensed Product that are jointly
owned by CCIA and Panacela and/or a third party, [***]%.

 
 
4.2.5.
Milestone Payments.

 
 
a)
As each Licensed Product progresses through major developmental milestones in
the United States, Panacela shall pay to CCIA milestone payments, creditable
against royalties and sublicense fees, as follows:

 
 
1)
For any INDA filing for a Licensed Product, (1) for a Licensed Product related
to Licensed Patents that are solely owned by CCIA, $[***]; or (2) for a Licensed
Product related to Licensed Patents that are jointly owned by CCIA and Panacela
and/or a third party, $[***];

 
 
2)
Upon commencement of a Phase II clinical trial, (1) for a Licensed Product
related to Licensed Patents that are solely owned by CCIA, $[***]; or (2) for a
Licensed Product related to Licensed Patents that are jointly owned by CCIA and
Panacela and/or a third party, $[***];

 
 
3)
Upon commencement of a Phase III clinical trial, (1) for a Licensed Product
related to Licensed Patents that are solely owned by CCIA, $[***]; or (2) for a
Licensed Product related to Licensed Patents that are jointly owned by CCIA and
Panacela and/or a third party, $[***];

 
 
4)
Any NDA filing for a Licensed Product, (1) for a Licensed Product related to
Licensed Patents that are solely owned by CCIA, $[***]; or (2) for a Licensed
Product related to Licensed Patents that are jointly owned by CCIA and Panacela
and/or a third party, $[***]; and

 
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.

 
7

--------------------------------------------------------------------------------

 
 
 
5)
Upon regulatory approval of Licensed Product permitting it to be marketed either
singly or in combination with another product, (1) for a Licensed Product
related to Licensed Patents that are solely owned by CCIA, $[***]; or (2) for a
Licensed Product related to Licensed Patents that are jointly owned by CCIA and
Panacela and/or a third party, $[***];

 
in each case provided that the applicable milestone due CCIA under this Section
has not accrued on another Licensed Product that is for the same (i)
Application, (ii) Indication; or (iii) Target.
 
 
b)
To the extent a similar milestone is reached in any other country(ies) in the
world (“Other Country”) the milestone payment due shall be calculated applying
the formula defined below:

 
P = (OC / US) * MS, where
 
P – milestone payment due to CCIA in connection with obtaining regulatory
approval in any Other Country;
 
OC – the size of the pharmaceutical market of the Other Country in US dollars at
the time;
 
US – the size of the pharmaceutical market of the United States in US dollars at
the time;
 
MS – applicable milestone payment set forth in the Section 4.2.5(a) of the
agreement; where
 
the size of the pharmaceutical market shall be determined using the most recent
applicable annual DSM Group (located at 7/2, 5-th Yamskogo Polya St. Moscow
125040 Russia) report or other generally accepted annual market data
report.  However, if a milestone that was first reached in an Other Country is
subsequently achieved or surpassed in the United States, such as by relying on
foreign clinical trials to support United States Food and Drug Administration
(“FDA”) approval, Panacela shall pay CCIA the difference between what was paid
for the milestone in all Other Countries, if any, and what would have been due
under the applicable section if the milestone had first occurred in the United
States.  For purposes of clarity, the maximum amount of milestone payments
Panacela shall be obligated to pay to CCIA pursuant to this Agreement shall be
the aggregate of the amounts set forth in Section 4.2.5(a).
 
 
4.2.6.
In the event that more than one patent within the Licensed Patents is applicable
to any Product subject to payment obligations under Section 4.2.1, Section 4.2.4
or Section 4.2.5, then only one royalty shall be paid to CCIA as follows: (a)
for more than one Licensed Patent, each of which is solely owned by CCIA, the
payment shall be at the rate of a Licensed Patent solely owned by CCIA, (b) for
more than one Licensed Patent, one of which is jointly owned by CCIA and
Panacela and/or a third party, the payment shall be at the rate of a Licensed
Patent jointly owned by CCIA and Panacela and/or a third party.

 
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.

 
8

--------------------------------------------------------------------------------

 
 
5.
COMMERCIALIZATION; REGULATORY APPROVALS.

 
 
5.1.
Commercialization.  Panacela shall, at its expense, use its commercially
diligent efforts, which in any event shall not be less than the efforts Panacela
uses with respect to its own proprietary products not derived from the Licensed
Patents, to bring Licensed Products to market as timely and efficiently as
possible consistent with sound and reasonable business practices and
judgments.  Such program shall likely include the preclinical and clinical
development of Licensed Products at Panacela’s expense, including research and
development, laboratory and clinical testing, and marketing and sales.  This
Agreement shall not provide to CCIA any ownership rights to any developments of
Panacela not otherwise provided by separate agreements between the Parties, if
any.  Notwithstanding the foregoing, all business decisions shall be within the
sole discretion of Panacela.  CCIA acknowledges that Panacela is in the business
of developing, manufacturing, marketing and selling biopharmaceutical products.
Nothing in this Agreement shall be construed as restricting Panacela's conduct
of such business or imposing on Panacela the duty to market and/or sell Licensed
Products for which royalties are payable hereunder to the exclusion of, or in
preference to, any other Panacela product, or in any way other than in
accordance with its normal commercial practices.

 
 
5.2.
Regulatory Approval.  Panacela shall be solely responsible for securing any
federal, including U.S. Food and Drug Administration ("FDA"), state, local or
foreign Regulatory Approval necessary for commercial sale of Licensed
Products.  Each Regulatory Approval shall be made in Panacela's name or in the
name of an Affiliate or lawful designee of Panacela unless applicable law
requires otherwise, or CCIA and Panacela otherwise agree that a particular
approval be made in the name of CCIA or an Affiliate or lawful designee of
CCIA.  CCIA agrees that, any such Regulatory Approval made in its name will not
affect the rights granted to Panacela in this Agreement.  CCIA will lend
assistance, as necessary, on a reasonable basis to facilitate Panacela’s
acquisition of necessary Regulatory Approvals. Such assistance will include the
provision to Panacela as promptly as reasonably practicable of scientific and
clinical data obtained by CCIA relating to the Licensed Patents and the Licensed
Products.  Panacela shall be responsible for reimbursing CCIA for any reasonable
direct costs associated with such activity.

 
6.
REPRESENTATIONS AND WARRANTIES.

 
 
6.1.
Representations and Warranties of CCIA and Panacela. Each Party represents and
warrants to the other that it has the full right and authority to enter into
this Agreement, and that it is not aware of any impediment that would inhibit
its ability to perform the terms and conditions imposed on it by this
Agreement.  Each Party warrants and represents to the other that it has the
legal right and power to extend the rights and licenses granted to the other in
this Agreement, and to fully perform its obligations hereunder, and that it has
not made nor will it make any commitments to others in conflict with or in
derogation of such rights or this Agreement.

 
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.

 
9

--------------------------------------------------------------------------------

 
 
 
6.2.
Further Representations and Warranties of CCIA.  CCIA represents and warrants
that:

 
 
a)
CCIA has sufficient legal and beneficial title under its intellectual property
rights, including the Licensed Patents, necessary for the purposes contemplated
under this Agreement and to grant the licenses and rights contained in this
Agreement without violating the terms of any agreement or other arrangements
with any third party;

 
 
b)
Other than the Licensed Patents, there are no Patent Rights owned or licensed by
CCIA that are necessary for the manufacture, use, offer for sale, sale, import
or export of Products in the Licensed Field;

 
 
c)
No other person or organization presently has any effective option or license
from CCIA to use the Licensed Patents, Licensed Products, or Technology to
discover, develop, make, have made, use, offer for sale, sell, import or export
any Licensed Product;

 
 
d)
CCIA is not in breach or default of any agreements granting it rights in or to
any intellectual property included in or protected by the Licensed Patents,
Licensed Products, or Technology being licensed to Panacela under this
Agreement;

 
 
e)
There are no litigation proceedings, oppositions, interferences or other
challenges against rights of CCIA pursuant to the Licensed Patents or
enforcement actions brought by CCIA against any third party in connection with
the Licensed Patents;

 
 
f)
CCIA has not received any notice or other communication from any third party of
infringement of third party patent rights that may affect the discovery,
development, making, using or selling of Licensed Products; and

 
 
g)
CCIA is unaware of any pending or threatened claim or cause of action, or
restriction on exportation, by any third party, whether a private or
governmental entity, regarding any Licensed Patent, Licensed Product,
Technology, or Know-How, including without limitation regarding this license,
and performance of this Agreement.

 
 
6.3.
EXCEPT AS PROVIDED IN SECTION 6.1 AND 6.2, AND TO THE EXTENT PERMITTED BY
APPLICABLE LAW, NEITHER PARTY MAKES ANY REPRESENTATIONS, OR EXTENDS ANY
WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED. CCIA ASSUMES NO
RESPONSIBILITIES WHATSOEVER WITH RESPECT TO USE, SALE, OR OTHER DISPOSITION BY
PANACELA OR ITS VENDEES OR OTHER TRANSFEREES OF PRODUCTS INCORPORATING OR MADE
BY, OR USE OF, INVENTIONS LICENSED UNDER THIS AGREEMENT. IN ADDITION, PANACELA
MAKES NO WARRANTY OF ANY KIND THAT ANY LICENSED PATENT OR KNOW-HOW WILL LEAD TO
THE DEVELOPMENT OF A LICNESED PRODUCT.

 
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.

 
10

--------------------------------------------------------------------------------

 
 
7.
INDEMNIFICATION

 
 
7.1.
Panacela Indemnification Obligations.  Panacela shall at all times during the
term of this Agreement and thereafter, indemnify, defend and hold harmless CCIA
and its Affiliates, successors, and permitted assigns, and the officers,
directors, employees, and agents of any of them (collectively, “CCIA
Indemnitees”) from and against any claim, suit, loss, damage, liability, injury,
cost or expense, including without limitation expenses of litigation and
reasonable attorneys' fees (collectively, “Claims”): (i) arising from the
negligence, willful misconduct, or material breach of this Agreement by
Panacela, its officers, employees, agents, licensees, sublicencees or
Affiliates; or (ii) arising out of the death of or injury to any person or
persons or out of any damage to property and resulting from any activity of
Panacela or its licensees or Affiliates under this Agreement; or (iii) arising
out of or resulting from, any and all Claims brought by third parties alleging
personal injury or property damage in connection with, or arising out of the
research, development, design, manufacture, distribution, sale or use of the
Licensed Products by Panacela, its Affiliates, and its licensees; provided,
however, that Panacela shall not be obligated to provide indemnification
hereunder to the extent that any such Claim results from the negligence, willful
misconduct, or material breach of this Agreement by an CCIA Indemnitee.

 
 
7.2.
CCIA Indemnification Obligations.  CCIA shall at all times during the term of
this Agreement and thereafter, indemnify, defend and hold harmless Panacela, its
Affiliates, successors, and permitted assigns, and the officers, directors,
employees, and agents of any of them (collectively, “Panacela Indemnitees”) from
and against any Claim: (i) arising from the negligence, willful misconduct, or
material breach of this Agreement by CCIA, its officers, employees, agents, or
Affiliates; or (ii) arising out of the death of or injury to any person or
persons or out of any damage to property and resulting from any activity of
CCIA, or Affiliates under this Agreement; or (iii) arising out of or resulting
from, any and all Claims brought by third parties alleging personal injury or
property damage in conjunction with, or arising out of the research,
development, design, manufacture, distribution, sale or use of Licensed Products
by CCIA and its Affiliates; provided, however, that CCIA shall not be obligated
to provide indemnification hereunder to the extent that any such Claim results
from the negligence, willful misconduct  or material breach of this Agreement by
a Panacela Indemnitee.

 
 
7.3.
Notice.  With respect to all third party claims, each Party shall promptly give
notice of each such claim to the other and shall cooperate fully with the other
Party in the defense of such claim.

 
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.

 
11

--------------------------------------------------------------------------------

 

 
7.4.
Procedure.  Should a Panacela Indemnitee or an CCIA Indemnitee (the
“Indemnitee”) intend to claim indemnification under this Article, such
Indemnitee shall promptly notify the other party (the “Indemnitor”) in writing
of any loss, claim, damage, liability or action in respect of which the
Indemnitee intends to claim such indemnification, and the Indemnitor shall be
entitled to assume the defense thereof with counsel selected by the Indemnitor
and approved by the Indemnitee, such approval not to be unreasonably withheld;
provided, however, that if representation of Indemnitee by such counsel first
selected by the Indemnitor would be inappropriate due to a conflict of interest
between such Indemnitee and any other party represented by such counsel, then
Indemnitor shall select other counsel for the defense of Indemnitee, with the
fees and expenses to be paid by the Indemnitor, such other counsel to be
approved by Indemnitee and such approval not to be unreasonably withheld.  The
indemnity agreements in any part of this Article shall not apply to amounts paid
in settlement of any loss, claim, damage, liability or action if such settlement
is effected without the consent of the Indemnitor, which consent shall not be
withheld unreasonably.  The failure to deliver notice to the Indemnitor within a
reasonable time after the commencement of any such action, if prejudicial to its
ability to defend such action, shall relieve such Indemnitor of any liability to
the Indemnitee under this Article, but the omission so to deliver notice to the
Indemnitor will not relieve it of any liability that it may have to any
Indemnitee otherwise than under this Article.  The Indemnitee under this
Article, its employees and agents, shall cooperate fully with the Indemnitor and
its legal representatives in the investigation of any action, claim or liability
covered by this indemnification.

 
8.
PATENT PROSECUTION AND MAINTENANCE; COSTS

 
 
8.1.
Prosecution by Panacela.

 
 
8.1.1.
Licensed Patents.  Panacela shall, at its full expense, diligently prosecute and
maintain the Licensed Patents, in any jurisdiction, and any continuations,
continuations-in-part, divisions, reissues, reexamined patents, and extensions
of any patents that issue as a result of such applications, which Panacela
determines in good faith may be required to advance the purposes of this
Agreement or otherwise to protect the rights and licenses granted
hereunder.  All costs and expenses of all such patent work, including
preparation fees, filing fees, taxes, annuities, working fees, issuance fees,
maintenance fees, and/or renewal and extension charges shall be paid by
Panacela.  Panacela shall keep CCIA informed with respect to the status and
progress of all such applications, prosecutions, and maintenance activities and
will consult in good faith with CCIA and take into account CCIA’s comments and
requests with respect thereto.  Both parties shall reasonably cooperate with
each other to facilitate the application and prosecution of patent applications
pursuant to this Agreement.

 
 
8.1.2.
Improvement Inventions.  Panacela shall, in its full expense, responsibility,
and control, diligently prepare and file Patent Rights covering the Improvement
Invention, which shall be included within the Licensed Patents pursuant to
Section 3.3.

 
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.

 
12

--------------------------------------------------------------------------------

 
 
 
8.1.3.
Notice and CCIA Right.  In the event that Panacela elects not to file any patent
application within the Licensed Patents, or thereafter elects not to continue
prosecution of any such patent application, or elects not to maintain any patent
that may issue therefrom (together, the “Abandoned Rights”), Panacela shall
provide CCIA with reasonable notice thereof, and CCIA shall have the right, at
CCIA’s option and expense, in its own name, to file for and prosecute such
patent application and maintain such patent using patent counsel selected by
CCIA.

 
 
8.1.4.
Panacela shall cooperate therewith, and all rights of Panacela under the
Abandoned Rights shall be terminated.

 
9.
PROTECTION OF LICENSED RIGHTS

 
 
9.1.
Notification and Procedure.  Panacela and CCIA shall notify each other in
writing of any infringements by others of any intellectual property rights in
the Licensed Rights.  Following receipt of such notification, the Parties shall
engage in meaningful consultation between themselves as to the means of
preventing such infringements and shall cooperate in any preliminary steps,
short of filing a lawsuit, including, but not limited to, preliminary
investigations, engagement of counsel and/or sending cease-and desist letters,
that the Parties may mutually determine are required prior to the filing of any
lawsuit.  Unless otherwise agreed in writing between the Parties, Panacela shall
have the right, but not the obligation, at Panacela’s expense, to: (i) defend
the any of Licensed Patents against infringement by other parties in any
country, including by bringing any legal action for infringement, or defending
any counterclaim of invalidity or action of a third party for declaratory
judgment of non-infringement, and (ii) join CCIA as a party thereto at
Panacela’s expense.  Panacela acknowledges and agrees that should Panacela
decline or fail to commence or prosecute such claims or suits, CCIA may
institute such claims or suits in its own name and join Panacela as a party
thereto at CCIA’s expense.  Panacela shall cooperate and assist fully in any
claims, suits or other actions commenced, prosecuted and/or defended by CCIA
pursuant to this Section.

 
10.
TERMINATION.

 
 
10.1.
Termination.  This Agreement may be terminated by Panacela, in whole or in part,
for any or no reason, upon 60 days written notice; or by CCIA, upon the
occurrence of any of the following:

 
 
a)
Failure by Panacela to pay any material amount due (cumulative USD$15,000)
hereunder, which amount is not the subject of a bona fide dispute, within ninety
(90) days of receipt of written notice that such amount is overdue;

 
 
b)
Material breach by Panacela of this Agreement, including material breach of the
diligence obligations set forth in Section 5, other than as set forth above
under clause 10(a), and has failed to cure such breach within ninety (90) days
of receipt of written notice of the breach; however, if Panacela disputes such
breach in good faith in writing within such ninety (90) day period, CCIA shall
not have the right to terminate this Agreement unless and until a tribunal of
competent jurisdiction has determined that this Agreement was materially
breached, or

 
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.

 
13

--------------------------------------------------------------------------------

 
 
 
c)
Panacela (i) has instituted or has instituted against it any insolvency,
receivership, bankruptcy or other proceeding and such proceeding has not been
dismissed for ninety (90) days, (ii) makes an assignment for the benefit of
creditors, or (iii) dissolves or ceases to do business.

 
 
10.2.
Upon termination of this Agreement pursuant to Section 10(c) above, the license
granted to Panacela for use of the CCIA Intellectual Property, is and shall
otherwise be deemed to be, for purposes of Section 365(n) of the United States
Bankruptcy Code (the “Code”), a license of rights to “intellectual property” as
defined under Section 101(35A) of the Code. Panacela, as the licensee of such
rights under this Agreement, shall retain and fully exercise all of its rights
and elections under the Code.  The foregoing provisions of this Section 10.2 are
without prejudice to any rights Panacela may have arising under the Code or
other applicable law.

 
 
10.3.
The express provisions regarding termination in this Agreement are in addition
to, and do not limit, any other rights and remedies a party may have or exercise
under this Agreement, in law or in equity

 
 
10.4.
Survival. The following Sections shall survive any termination or expiration of
this Agreement: 2.4, 6, 7, 11, 13.2.

 
11.
CONFIDENTIALITY

 

 
11.1.
Disclosure of Confidential Information.  The Parties acknowledge that a Party
(the “Disclosing Party”) may disclose Confidential Information (as defined
below) to the other Party (the “Receiving Party”) pursuant to the terms of this
Agreement.  Accordingly, the Receiving Party agrees to keep the Disclosing
Party’s Confidential Information in confidence and not to use or disclose the
Disclosing Party’s Confidential Information except in pursuance of the terms of
this Agreement.

 

 
11.2.
Confidentiality Obligations.  The Receiving Party agrees to keep any information
identified as confidential by the Disclosing Party, confidential using methods
at least as stringent as the Receiving Party uses to protect its own
Confidential Information. “Confidential Information” of CCIA shall include all
Licensed Products, Technology, and Know-How, and all information concerning them
and any other information disclosed by CCIA to Panacela that is marked
confidential or is accompanied by correspondence indicating such information is
confidential or that the Receiving Party should reasonably know is confidential.
“Confidential Information” of Panacela shall include all information disclosed
by Panacela to CCIA that is marked confidential or is accompanied by
correspondence indicating such information is confidential.  Except as may be
authorized in advance in writing by the Disclosing Party, the Receiving Party
shall grant access to the Disclosing Party’s Confidential Information only to
its own employees involved in research relating to the Licensed Rights and/or
manufacture or marketing of the Licensed Products, and each party shall require
such employees to be bound by confidentiality obligations at least as stringent
as those set forth in this Agreement as well. The Receiving Party agrees not to
use any Confidential Information of the other party to its advantage and the
Disclosing Party’s detriment, including, but not limited to, in the case of
Panacela, claiming priority to any application serial numbers of any Licensed
Patents in any patent prosecution by CCIA. The confidentiality and use
obligations set forth above apply to all or any part of the Confidential
Information disclosed hereunder except to the extent that:

 
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.

 
14

--------------------------------------------------------------------------------

 
 
 
a)
The Receiving Party can show by written record that it possessed the information
prior to its receipt from the Disclosing Party;

 
 
b)
The information was already available to the public or became so through no
fault of the Receiving Party;

 
 
c)
The information is subsequently disclosed to the Receiving Party by a third
party that has the right to disclose it free of any obligations of the
Disclosing Party; or

 
 
d)
The information is required by law or regulation to be disclosed; provided,
however, that the Receiving Party has provided written notice to the Disclosing
Party promptly to enable the Disclosing Party to seek a protective order or
otherwise prevent disclosure of such Confidential Information.

 

 
11.3.
Publication.  To avoid loss of patent rights as a result of premature public
disclosure of patentable information, CCIA agrees to submit to Panacela, at
least forty-five (45) days prior to submission for publication or disclosure
materials intended for publication or disclosure relating to inventions,
discoveries or information within the Licensed Rights, or that may include an
Option Invention.  Panacela shall notify CCIA within thirty-five (35) days of
receipt of such materials whether Panacela desires to file a patent application
on any invention disclosed in such materials.  In the event that Panacela
desires to file such a patent application, CCIA shall withhold publication and
disclosure of patentable information for a period not to exceed ninety (90) days
from the date of receipt of such materials by Panacela.  Further, if such
material contains Confidential Information that Panacela has provided to
CCIA,  CCIA agrees to remove such Confidential Information from the proposed
publication or disclosure.  The parties understand and agree that the foregoing
time periods may be modified by written agreement of the parties.

 
12.
ASSIGNABILITY.  Neither Party may assign this Agreement without the prior
written consent of the other Party, which shall not be unreasonably withheld or
delayed, except that either Party may assign this Agreement without the prior
written consent of the other Party to an Affiliate of the assigning Party or in
connection with the acquisition (whether by merger, consolidation, sale or
otherwise) of all or substantially all of such Party’s issued shareholding or
the whole or part of such Party’s business to which this Agreement relates,
provided that the assigning Party provides written notice within thirty (30)
days to the non-assigning Party of such assignment and the assignee thereof
agrees in writing to be bound as such assigning party by the terms of this
Agreement.

 
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.

 
15

--------------------------------------------------------------------------------

 
 
13.
MISCELLANEOUS PROVISIONS

 

 
13.1.
Notice.  Any notice or other communication pursuant to this Agreement shall be
sufficiently made or given on the date of mailing if sent to such Party by
facsimile on such date, with a paper copy being sent by certified first class
mail, postage prepaid, or by next day express delivery service, addressed to it
at its address below (or such address as it shall designate by written notice
given to the other Party).

 
If to CCIA, to:
 
Children’s Cancer Institute Australia
PO Box 81
Randwick NSW2031 Australia
Attention: Managing Director
Telephone: 0293853140


If to Panacela, to:
 
Panacela Labs, Inc.
73 High Street
Buffalo, NY 14203
Attention: Chief Executive Officer
Telephone: (716) 849-6810
Facsimile: (716) 849-6820
 
With a copy (which shall not constitute notice) to:


Polsinelli Shughart PC
161 N. Clark Ave., Suite 4200
Chicago, IL 60601
Attention: Teddy C. Scott, Jr., Ph.D.
Telephone: (312) 819-1900
Facsimile: (312) 873-2913
Email: tscott@polsinelli.com



 
13.2.
Choice of Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of New York without regard to its conflict of laws
principles or those of any other jurisdiction that would require the application
of the law of another jurisdiction.  Any claim or law suit, other than a
proceeding brought in the U.S. Patent & Trademark Office, must be brought in the
Federal District Court for the Western District of New York. The Parties shall
not challenge, and hereby irrevocably consent to, the exclusive personal
jurisdiction and venue of such court, and further so consent to the transfer to
that court of any claim or law suit brought elsewhere.

 
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.

 
16

--------------------------------------------------------------------------------

 
 

 
13.3.
Headings; Interpretation.  The headings of Articles and Sections of this
Agreement are for convenience of reference only and shall not affect the meaning
or interpretation of this Agreement in any way.

 

 
13.4.
Waiver.  The failure of either Party in any instance to insist upon the strict
performance of the terms of this Agreement will not be construed to be waiver or
relinquishment of any of the terms of this Agreement, either at the time of the
Party's failure to insist upon strict performance or at any time in the future,
and such terms will continue in full force and effect.

 

 
13.5.
Counterparts.  The Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

 
13.6.
Use of Names.  Neither Party will, without prior written consent of the other
party, use the name or any trademark or trade name owned by the other Party, or
owned by an affiliate or parent corporation of the other Party, in any
publication, publicity, advertising, or otherwise.

 

 
13.7.
Independent Contractors.  Nothing contained in this Agreement shall be deemed to
constitute a joint venture, partnership or employer-employee relationship
between the Parties, or to constitute one as the agent of the other.  Each Party
shall act solely as an independent contractor, and nothing in this Agreement
shall be construed to make one Party an agent, employee or legal representative
of the other Party for any purpose or to give either Party the power or
authority to act for, bind, or commit the other Party.

 

 
13.8.
Severability.  If any provision of this Agreement is held to be invalid or
unenforceable, all other provisions will continue in full force and effect, and
the Parties will substitute for the invalid or unenforceable provision a valid
and enforceable provision which conforms as nearly as possible to the original
intent of the Parties.

 

 
13.9.
Entire Agreement.  This Agreement [***], constitute the entire agreement and
understanding between the parties with respect to the subject matter hereof, and
supersedes all proposals, oral or written, and all other communications between
the Parties with respect to such subject matter.

 

 
13.10.
Modifications.  The terms and conditions of this Agreement may not be amended or
modified, except in a writing signed by both parties.

 

 
13.11.
Location of Research.  CCIA hereby acknowledges that it has been informed by
Panacela that the initial research to be conducted utilizing in connection with
the projects listed on Exhibit B and utilizing the Technology and/or the
Know-How will be conducted outside of Australia, in countries including, but not
limited to, the United States and Russia. CCIA is not aware of any license that
must be obtained prior to Panacela’s initiation of research activities.

 
 [Signature page follows]
 
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.

 
17

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.
 
PANACELA LABS, INC.
 
CHILDREN’S CANCER
     
INSTITUTE AUSTRALIA
     
FOR MEDICAL RESEARCH
         
By:
 /s/ Dmitry Tyomkin
 
By:
 /s/ Christopher R. Thomson
Name:
 Dmitry Tyomkin
 
Name: 
  Christopher R. Thomson
Title:
Chief Executive Officer
 
Title:
 Managing Director
Date:
  9/22/11
 
Date:
 23/9/2011

 
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Description of Drug Candidates
 
ANTIMYCON
·
Drug summary: MYC inhibitor.

 
·
Indications: Drugs for treatment of a broad range of solid tumors (breast,
prostate, colon, non-small cell lung carcinoma, etc.) and hematological
malignancies (various types of leukemia and lymphoma).

 
·
[***]

 
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
Projects and Licensed Patents
 
 
1.
Projects

 
Mobilan
Research, development and support of an immunotherapeutic drug candidate based
on recombinant adenovirus vector, stimulating immune response in humans as a
vaccine-like treatment for cancer or other indications.
   
Revercom
Research, development, formulation and support of a drug candidate based on
proprietary Reversan compound as an adjuvant for chemotherapy.
   
Antimycon
Research, development, lead optimization, formulation and support of a drug
candidate regulating cMyc transcription factor for cancer indications.
   
Arkil
Research, development, lead optimization, formulation and support of a drug
candidate regulating androgen receptor for prostate cancer.
   
Xenomycin
Research, development, lead optimization, formulation and support of a drug
candidates based on proprietary Curaxin family of compounds for
anti-infective/anti-biotic/anti-fungal applications.

 
 
2.
Licensed Patents

 
Project
 
Patent
Application
Title
 
Inventors
 
Country
 
Application
No.
 
Assignee /
Ownership
   
Small Molecules Inhibiting Oncoprotein MYC
 
Andrei Gudkov (RPCI), Catherine Burkhart (CBLI), Mikhail Nikiforov (RPCI),
Michelle Haber (CCIA), Murray Norris (CCIA)
 
US Provisional
 
61/392,296
 
RPCI / CCIA / CBLI
ANTIMYCON
                       
Small Molecules inhibiting Oncoprotein MYC
 
Andrei Gudkov (RPCI), Catherine Burkhart (CBLI), Mikhail Nikiforov (RPCI),
Michelle Haber (CCIA), Murray Norris (CCIA)
 
US Provisional
 
61/423,832
 
RPCI / CCIA / CBLI

 
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
[***]
 
Exhibit C pg. 1 of 4

 
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.

 
 

--------------------------------------------------------------------------------

 

[***]
 
Exhibit C pg. 2 of 4


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.

 
 

--------------------------------------------------------------------------------

 

[***]


Exhibit C pg. 3 of 4


 
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.

 
 

--------------------------------------------------------------------------------

 

[***]
 


Exhibit C pg. 4 of 4


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Exchange Act of 1934, as amended.
 
 
 

--------------------------------------------------------------------------------

 
 